Order of the County Court, Rockland county, adjudging, among other things that certain land of respondent has been taken for the construction of the Pearl River-Nanuet Highway No. 9006; that the county of Rockland will not be relieved of its stipulation; and that an order amending the judgment of *725condemnation so as to include respondent’s property and the judgment entered thereon are in full force and effect, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ.